Title: General Orders, 18 July 1777
From: Washington, George
To: 



Head Quarters, Clove [N.Y.] July 18th 1777.
Germany.France.Spain.


The Commander in Chief is pleased to approve the following sentences of a General Court Martial, held the 16th Instant, whereof Col. Shreve was president, and orders that there be no delay in putting them in execution.
John Van Dyck of the 2nd New Jersey regt charged with “desertion, and stealing three hundred dollars”—found guilty, and sentenced to receive fifty lashes on his bare back.
James McCallah in Capt: Lane’s Company in the 2nd New-Jersey regt charged with “desertion”—found guilty, and sentenced to receive fifty lashes on his bare back.
Joshua Hunter of the 1st Virginia regt charged with “Desertion”—found guilty, and sentenced to receive fifty lashes on his bare back.
Michael Flemming, John Davidson and John Borgenhoff, all of the 9th Pennsylvania regt—charged with “Desertion”—found guilty, and sentenced each of them to receive fifty lashes on their bare backs.
Levi Springer of the 4th North Carolina regiment in Captain Neilson’s Company, charged with “Desertion from the 4th North Carolina regiment, and inlisting with Capt: Symes of the 10th Virginia regiment”—found guilty; and sentenced to receive fifty lashes on his bare back; to serve out his time with Capt: Neilson, & the bounty he received from Capt: Symes to be stopped out of his pay by Capt: Neilson, and paid to Capt: Symes.
Robert Story of the 11th Pennsylv: regt charged with “Desertion from Capt. Dean’s Company in the 11th Penn. regt, and inlisting into Capt: McKinley’s Company of the 12th Pennsylv: regiment”—The Court are of opinion he is intitled to the benefit of the Commander in Chief’s pardon (proclaimed at Middlebrook June 10th) They are also of opinion the prisoner belongs to the 11th Pennsylvania regiment—

that the bounty he received from Capt. McKinley of the 12th Pennsylv. regt shall be stopped out of his pay, and paid to Capt. McKinley.
Daniel Ma’Curdy of the 3rd New Jersey regt charged with “Desertion”—found guilty and sentenced to receive thirty lashes on his bare back.
John McVay of the 1st Virginia regiment charged with “Desertion”—found guilty, and sentenced to receive fifty lashes on his bare back.
